DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 11-15 and 18-19 and are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2010/0226450).
Regarding claim 1,3 and 12, Tanaka closely teaches a pulsed RF receiver where the switching circuits (302,304) along with the controllers (205, 307) is considered as the fast-charge pulse generation circuit of the current invention which is coupled to an RF circuit, and according to claims 4 & 12, the LNA and the RF receiver circuit including a signal path (from the output of the LNA 301 to the controller) having a first voltage node (the voltage V1 at the similarly-named node V1 designated by the examiner) with a fast settling time (since this node is before the capacitor 303 and isolated from the capacitor before the switch 302 is on, the settling time is fast) and a second voltage node (the voltage V2 (at the similarly named node V2 designated by the examiner) with a slower settling time (because of the capacitor 303 the settling time would be slower that the voltage at node V1 before the switch 302 is turned on), and per claims 3 and 12, in response to a mode change for the LNA (in a mode to be operated at 6 GHz or higher for interference avoidance, §0071-§0073). The fast-charge pulse generation (the switching circuits 302 and 304 along with the controllers) circuit including:

    PNG
    media_image1.png
    395
    682
    media_image1.png
    Greyscale

Fig. 3 of Tanaka annotated by the examiner.

(a) a scaling circuit (comparator 306 circuit is shown in detail in Fig. 3, where the variable gain amplifier VGA 114 is considered as the scaling circuit) configured to receive a first voltage (from the output of 302 after the switch 302 is on) from the first voltage node (V1) of the signal path and to output a scaled voltage (denoted as Vs by the examiner in the annotated Fig. 3 of Tanaka) version of the first voltage (V1) at the output of VGA 114; and
(b) a comparator (306) having a first input coupled to the scaled voltage (scaled version of V1), a second input configured to receive a second voltage (reference Va and Vb, see Fig. 3) derived from the second voltage node (V2, reference voltages Va and Vb generated by the voltage supply are to be controlled by controller 307 based on an output result of comparator 306, §0099) of the signal path, and an output (output of 306) configured to be coupled to a circuit element (switching circuit 304) configured to reduce the settling time (the output of comparator 306 is connected to controller 307 which controls reset switch 304 so as to discharge (reset) electrical charges accumulated in integration capacitor 303, §0101 and as a consequence reduces the settling time) of the second voltage node (V2); Also, per claims 3 and 12, comparator’s output is configured to be coupled to at least a bypass switch (304) coupled in parallel (switch discharges the capacitor by connecting the capacitor to ground through low impedance (on condition of the switch 304) parallel path, §0101) with an impedance (Capacitor 303), which according to claims 5 and 13, within the signal path (capacitor is in the signal path) between the first voltage node (V1) and the second voltage node (V2, see Fig, 3 above) and this is also within the signal path of the LNA (at the output path of the LNA, see Fig. 3);
wherein the comparator (306) generates an output pulse (at the output of the comparator) which controls the circuit element (reset switch 304), when coupled to the comparator output (306) and closes the bypass switch (304) when the comparator output is high (§0101).
Further since the VGA 114 amplifies the output voltage of integration capacitor 303 until reaching a level where the output voltage can be judged by comparator 306, §0096 (which represent the scaled voltage, Vs). The output of the comparator i.e. V2 (voltage at node V2, shown as Voa or Vob in Fig. 3 above) is in the form of a pulse which is either high (battery voltage) or low based on the difference of the first input, i.e. the scaled voltage (Vs) and the second input i.e. Va or Vb (which is determined on the basis of V2, §0099). Since Vs has to be higher than Va/Vb for V2 to be high, Vs must be higher than V2 for V2 to be high. Thus, Tanaka also teaches that the comparator generates an output pulse which controls the circuit element, when coupled to the comparator output, while the scaled voltage (Vs) is greater than the second voltage (V2).
Tanaka, per claims 2, 11 and 18, also teaches that the second input voltage to the comparator (Va or Vb) is a scaled version (determined on the basis of V2) of the voltage at the second voltage node (V2). According to claims 6 and 14, indirectly voltage at second node V2 is dependent on the RC time constant of the capacitor (303, i.e., the impedance, because the with the discharging of the capacitor Vs falls below Va and Vb and thereby V2 turns low) and per claims 7 and 15, the output of the comparator (306) is configured to be coupled to at least one other circuit (the logic gate circuit, 119) capable of utilizing the generated output pulse.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka.
Regarding claims 9 and 17, Tanaka discloses the invention as recited in claim 1, 3 and 10, Tanaka also teaches a Variable gain Amplifier VGA 114 as the scaling circuit. Wherein the VGA 114 is provided with, for example, lowpass filter characteristics and the gain of the amplifier are to be adjusted by controller 307. 
Although Tanaka is not explicit about a resistive divider along with the VGA, it would have been an obvious choice of a person of ordinary skill to apply a simple technique of resistive voltage divider for adjusting the gain of the VGA 114 since it is one of the most common and easy to implement method with a controller. As a common example one can refer to the Tutorial 864 of Analog Devices EPOT APPLICATIONS: GAIN ADJUSTMENT IN OP-AMP CIRCUITS, where ease of an electronic control of a resistive divider for gain adjustment of an op-Amp is discussed.  
Further per claims 10 and 19, although a non-inverted version of the logic circuit (119) is implemented in Tanaka of the output pulse while (1) the scaled voltage is higher than the second voltage and (2) a control signal is asserted, it would have been an obvious alternate design choice to go with an inverted version of the output pulse while (1) the scaled voltage is less than or equal to the second voltage and (2) a control signal is asserted and further per claim 20, Tanaka also teaches that a shunt switch (304) coupled to the first voltage node (V1, see Fig. 3) and controlled by the control signal (307).
Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim 3, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8 and 16 are allowable because the closest prior art of record, Tanaka doesn’t teach explicitly that the comparator is configured to be coupled to a shunt switch coupled between an RF signal input of the RF circuit and circuit ground. In Tanaka the Comparator (306) is coupled to the RF output (output of the LNA 301) not at the RF input..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843